DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the metes and bounds of the claimed invention are vague and ill-defined as a result of the uncertainty in the different boundaries “wherein the silicon wafer comprises hydrogen that has a concentration profile including a first peak and a second peak, a hydrogen peak concentration of the first peak and a hydrogen peak concentration of the second peak are each not less than 1 x 1017 atoms/cm3”. 
The claim is indefinite because it is not clear how to evaluate the hydrogen concentration profile including a first peak and a second peak (i.e. Is the first peak closest to the top surface of the silicon wafer or close to the bottom surface of the silicon wafer?) 
The claim will be interpreted as the second peak being located closest to the epitaxial layer 18 and the first peak being located closest to the silicon wafer 10.
Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.
Claims 2-6 and 8-11 are rejected because of their dependency on claims 1 and 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrems et al. US 6,465,370.
Regarding claim 1, Schrems et al. discloses an epitaxial wafer, comprising: 
a silicon wafer 10 Fig. 1A, 1E; and 
an epitaxial layer 18 on the silicon wafer Fig. 1E; 
wherein the silicon wafer comprises hydrogen (e.g. H-Rich layer in crystalline S:body, 10) that has a concentration profile including a first peak and a second peak, a hydrogen peak concentration of the first peak and a hydrogen peak concentration of the second peak are each not less than 1 x 1017 atoms/cm3 Fig. 4.  
Regarding claim 3, Schrems et al. discloses the epitaxial wafer of claim 1, wherein the hydrogen peak concentration of the second peak (e.g. region at the top surface of the silicon wafer next to the silicon dioxide layer 16, Fig. 4) is greater than the hydrogen peak concentration of the first peak.  
Regarding claim 6, Schrems et al. discloses the epitaxial wafer of claim 1, wherein the hydrogen peak concentration of the second peak is not less than 1 x 1018 atoms/cm3 (note: the area under the curve is representing hydrogen concentration is 2x1014 atoms/cm3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrems et al. as applied to claim 1 above.
Regarding claim 4, Schrems et al. discloses the epitaxial wafer of claim 1. Schrems does not expressly disclose wherein the first peak and the second peak are located within 500 nm in a depth direction of the silicon wafer from a boundary between the epitaxial layer and the silicon wafer.  
However, Schrems et al. Fig. 4 establishes a relationship between the hydrogen concentration and the depth of the hydrogen concentration in the wafer. The method demonstrates the hydrogen concentration varies with depth and would therefore be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the depth of the hydrogen concentration in order “to passivate the ions at the near surface of the substrate” thereof and optimize the “depth of the first and second peak of the hydrogen concentration within 500 nm of the silicon wafer” as a “result effective variable”, and arrives at the recited limitation.
Regarding claim 5, Schrems et al. discloses the epitaxial wafer of claim 1. Schrems does not expressly disclose wherein a distance between the first peak and the second peak in a depth direction of the silicon wafer is in a range of 20 nm to 60 nm.  However, Schrems et al. Fig. 4 establishes a relationship between the hydrogen concentration and the depth of the hydrogen concentration in the wafer. The method demonstrates the hydrogen concentration varies with depth and would therefore be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the depth of the hydrogen concentration in order “to passivate the ions at the near surface of the substrate” thereof and optimize the “distance between the first peak and the second peak in a range of 20 nm and 60 nm” as a “result effective variable”, and arrives at the recited limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.11,107,687. Although the claims at issue are not identical, they are not patentably distinct from each other as recited in the claimed invention.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  2. The epitaxial wafer of claim 1, further comprising a modifying layer comprising carbon and oxygen.  

Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious “an epitaxial wafer comprising a silicon wafer; an epitaxial layer on the silicon wafer; and a modifying layer in the silicon wafer, the modifying layer comprising carbon, hydrogen and oxygen; wherein the hydrogen has a concentration profile including a first peak and a second peak, a hydrogen peak concentration of the first peak and a hydrogen peak concentration of the second peak are each not less than 1 x 1017 atoms/cm3.”  
Claims 8-11 depend from claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898